DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/14/2021 canceling claims 2 – 4, 6, 8 and 9; and amending claims 1 and 7. Claims 1, 5 and 7 are examined.

Claim Objections
Claim 1 objected to because of the following informalities:  
in line 7 of claim 1, change “different can combustors” to - - different can combustors of the plurality of can combustors - - for proper clarity and antecedent basis.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proximate" in claim 7 is a relative term which renders the claim indefinite (“proximate” is interpreted as “very near: close”; Merriam-Webster online).  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is not clear how near or close the perforations must be to the outlet in order to infringe the claim.  This topic appears to be discussed in Applicant specification p. 4, ll. 13-15 stating that plurality of perforations are preferably located near the outlet of the cans where the portion of cans are closer together. However the claim still appears to be indefinite because closeness of the cans is not claimed and one of ordinary skill would not be apprised when the claim is infringed (MPEP 2173.02 II, 4th par.) in scenarios wherein the closeness of cans does not vary along the length of the adjacent combustors.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 9709279 B2 (Crothers) (as evidenced by US 2015/0159873 A1 (Melton)).
As to claim 1, Crothers discloses (see annotated fig. 2 below; annotated portion of fig. 3 below; and text accompanying reference characters) a can combustion chamber (combustion chamber 19 of combustor 70), comprising: 
a casing 68 (Melton shows that compressor discharge 68 of Crothers is a compressor discharge casing 20 (pars. [0002] and [0016])) housing a plurality of can (see figs. 1 and 3) combustors (combustors 70 and 71 of combustors 12), each can combustor including: 
a combustor (e.g. 70) wall 60; and 
a cooling liner 58 59 around the combustor wall 60, the cooling liner 58 59 having a wall 58 59 including a plurality of perforations (see fig. 3 below), the cooling liner wall 58 59 facing a of wall 58 59 of a cooling liner 58 59 of an adjacent can combustor (e.g., 71) of the plurality of can combustors 70 71, the plurality of perforations of the cooling liners of different can combustors have equal patterns (the patterns of the perforations on adjacent can combustors 70 and 71 can be equal; for example the patterns shown in the annotated figure 3 below have different distances or spacings between the individual perforations;  Crothers discloses an embodiment wherein the spacings of each combustor can include any number of spacings (col. 12, ll. 15-16: “The spacing between the oxidant ports 76 … may include any number of spacings (e.g., 1 to 100 spacings) 
Crothers discloses an embodiment wherein the geometric arrangement of perforated structure 13 (in this case impingement sleeve 59) vary from one combustor to another (col. 6, ll. 38-49).  The geometric arrangement of the instant embodiment of Crothers includes a circumferential row of perforations at one radial location with different distances to the turbine relative adjacent combustors 70, 71.  The portion of Crothers annotated figure 3 below has been modified by examiner to illustrate the embodiment of this paragraph.

    PNG
    media_image1.png
    379
    435
    media_image1.png
    Greyscale
[AltContent: textbox (CLA)][AltContent: connector][AltContent: textbox (LP )][AltContent: connector][AltContent: rect]
[AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    608
    473
    media_image3.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: textbox (position of perforations with respect to turbine 16 (col. 10, ll. 25-27))][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: textbox (plurality of perforations)][AltContent: arrow][AltContent: textbox (circumferential row (col. 12, l. 31) of perforations at 1 (“one”) radial location (col. 12, ll. 22-23))][AltContent: arrow][AltContent: textbox (projection of perforation perpendicular to plane P (Applicant specification p. 5, ll. 8-10))][AltContent: arrow][AltContent: textbox (plane P passing through axis (at 16 in fig. 3) and between adjacent cans 70 and 71 (Applicant specification p. 5, ll. 8-10)  )][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (LP  )][AltContent: arrow][AltContent: textbox (Portion of Crothers Fig. 3 modified by examiner)][AltContent: rect]

As to claim 5, Crothers discloses (fig. 2 above; and portion of fig. 3 above) the plurality of perforations of the adjacent can combustors are staggered over a whole length of the adjacent can combustors.  Crothers discloses (col. 8, ll. 39-47; col. 11, ll. 9-10) that both the impingement sleeve 59 and the flow sleeve 58 (together forming a whole length of a can combustor (see fig. 2)) may incorporate the plurality of perforations (of impingement sleeve 59 of the annotated fig. 3 above of combustors 70 
As to claim 7, Crothers discloses (fig. 2 above; and portion of fig. 3 above) the plurality of perforations are arranged on each can combustor proximate an outlet of the can combustors (see perforations arranged near outlet at turbine 16 in examiner annotated fig. 3 above wherein the impingement sleeve 59 is approximate outlet for example compared to the flow sleeve 58).

Response to Arguments
Applicant's arguments received on 01/14/2021 ("Remarks") have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues Crothers does not disclose claim 1 “equal patterns” (Remarks page 6, middle).  In response Crothers discloses the embodiment shown in annotated Fig. 3 below that is also shown above.  A pattern of perforations are shown on impingement sleeve 59 that is the perforated structure 13 of the embodiment disclosed by Crothers for the rejection of claim 1.  Crothers discloses that perforated structure 13 can be only on the impingement sleeve 59 as opposed to on the flow sleeve and/or the combustor head end (col. 10, ll. 9-12: “The perforated structures 13 may be disposed in the head end chambers 51 of the combustors 12 and/or the impingement sleeve 59 and/or the flow sleeve 58”).  The arrangement of perforated structures may be different among adjacent and non-adjacent combustors (col. 5, ll. 36-39) where the different 
Applicant appears to argue that Crothers leads away or teaches away from an equal pattern on different combustors.  In response a teaching away or leading away is not applicable to a rejection under 35 USC 102. Crothers discloses an embodiment that anticipates the claimed invention.
Applicant argues that “Office Action states on page 5 that the arrangement of the perforated structure 13 of the Crothers publication vary from one combustor to another, contrary to Applicants' amended independent claim 1”.  The embodiment in annotated fig. 3 above differs between combustors because the circumferential rows are axially offset from each other.  Equal patterns of perforations can be axially offset as pointed out in applicant specification col. 5, ll. 10-15 and pointed out in Remarks (page 6, middle): “The staggered arrangement of Applicants' amended independent claim 1 may be achieved by … axial offset of identical patterns”).
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    608
    473
    media_image3.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: connector][AltContent: textbox (position of perforations with respect to turbine 16 (col. 10, ll. 25-27))][AltContent: connector][AltContent: rect][AltContent: connector][AltContent: textbox (plurality of perforations)][AltContent: arrow][AltContent: textbox (circumferential row (col. 12, l. 31) of perforations at 1 (“one”) radial location (col. 12, ll. 22-23))][AltContent: arrow][AltContent: textbox (projection of perforation perpendicular to plane P (Applicant specification p. 5, ll. 8-10))][AltContent: arrow][AltContent: textbox (plane P passing through axis (at 16 in fig. 3) and between adjacent cans 70 and 71 (Applicant specification p. 5, ll. 8-10)  )][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (LP  )][AltContent: arrow][AltContent: textbox (Portion of Crothers Fig. 3 modified by examiner)][AltContent: rect]
Applicant argues that the claim 1 limitation “none of the plurality of perforations are aligned with any of a plurality of perforations of the wall of the cooling liner of the adjacent can combustor” (Remarks page 7, top) based on original Crothers fig. 3.  In response original Crothers fig. 3 was not cited in the most recent office action to reject claim 1.  The perforated structure 13 of combustor 70 of Crothers original fig. 3 for example contains three or more circumferential rows of perforations in the impingement sleeve 59.  Crothers discloses that perforated structure may contain only one row as pointed out in annotated portion of fig. 3 above regarding the embodiment used to reject 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741